Citation Nr: 1546306	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-15 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
`

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cysts.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for anxiety/nervousness.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a hearing loss disability.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for obstructive sleep apnea. 

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a lumbar spine disability.

11.  Entitlement to service connection for a right ankle disability.

12.  Entitlement to service connection for cysts.

13.  Entitlement to service connection for a hearing loss disability.

14.  Entitlement to service connection for left foot toenail fungus as secondary to service-connected residuals of left foot frostbite.

15.  Entitlement to service connection for right foot toenail fungus as secondary to service connecting residuals of left foot frostbite.

16.  Entitlement to a rating in excess of 10 percent for scars of the chin and left buttock.

17.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980 and from April 1981 to April 1984. 

These matters comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for hypertension, a lumbar spine disability, a right ankle disability, cysts, hearing loss disability, and left foot toenail fungus are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed October 1984 rating decision denied service connection hypertension.

2.  The evidence associated with the record subsequent to the October 1984 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

3.  An unappealed November 2006 rating decision denied service connection for a left shoulder disability, lumbar spine disability, right ankle disability, cysts, anxiety/nervousness, and hearing loss disability.

4.  The evidence associated with the claims file subsequent to the November 2006 decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claims of entitlement to service connection for a left shoulder disability and anxiety/nervousness.

5.  The evidence associated with the claims file subsequent to the November 2006 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a lumbar spine disability, right ankle disability, cysts, and hearing loss disability.

6.  An unappealed October 2008 rating decision denied service connection obstructive sleep apnea.

7.  The evidence associated with the claims file subsequent to the October 2008 decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for obstructive sleep apnea.

8.  A right foot toenail fungus disability did not manifest in service, and is not otherwise attributable to service or a service-connected disability.

9  The Veteran has two painful scars.  

10.  The Veteran's bilateral pes planus is manifested by symptoms of, at most, moderate pain on use and palpation. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence has been received to reopen a claim of entitlement to service connection for cysts.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  New and material evidence has not been received to reopen a claim of entitlement to service connection for anxiety/nervousness.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  New and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

8.  New and material evidence has not been received to reopen a claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  The criteria to establish service connection for right foot toenail fungus, to include as secondary to the service-connected residuals of left foot frostbite, are not met.  § 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

10.  The criteria for a disability rating in excess of 10 percent for unstable or painful scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

11.  The criteria for a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated September 2010, September 2011, and October 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  An exception to that rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Hypertension

An October 1984 rating decision denied service connection for hypertension based on no findings in service and hypertension not manifesting to a compensable level.  The Veteran did not appeal that decision, and new and material evidence was not received within a year of that decision that would prevent the claim from becoming final.

The pertinent evidence of record at the time of the October 1984 rating decision included the Veteran's service medical records, the claim for service connection, and a September 1984 VA examination report.

The evidence received since the October 1984 rating decision is new and material because it includes a diagnosis of hypertension.  That evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact needed to establish service connection by showing a current diagnosed disability.  Moreover, it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that reopening of the claim of entitlement to service connection for hypertension is warranted because new and material evidence has been presented.

Lumbar Spine Disability, Right Ankle Disability, Cysts, and Hearing Loss

A November 2006 rating decision denied service connection for a lumbar spine disability based on a finding of no chronic disorder manifested by low back pain.  The November 2006 rating decision denied service connection for a right ankle disability based on a finding of no permanent residual or chronic disability.  The November 2006 rating decision denied service connection for cysts all over the body based on a finding of no permanent residual or chronic disability.  The November 2006 rating decision denied service connection for hearing loss based on hearing acuity being within normal limits.  The Veteran did not appeal that decision, and new and material evidence was not received within a year of that decision that would prevent the claim from becoming final.

The pertinent evidence of record at the time of the November 2006 rating decision included the Veteran's service medical records and claim for service connection.

The pertinent evidence that has been received since the November 2006 rating decision includes updated copies of the Veteran's VA treatment records showing X-ray studies of the right ankle and lumbar spine, numerous reports of post-service cysts removal, and the Veteran's reports of hearing barriers.

The evidence received since the November 2006 rating decision is new and material.  The new evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact needed to establish service connection by showing a diagnosis for the lumbar spine and right ankle disabilities and an indication of residual disability related to cysts and reports of hearing impairment.  Moreover, it raises a reasonable possibility of substantiating the claims.

Accordingly, the Board finds that reopening of the claims of entitlement to service connection for a lumbar spine disability, right ankle disability, cysts, and hearing loss is warranted because new and material evidence has been presented.

Left Shoulder Disability and Anxiety/Nervousness

A November 2006 rating decision denied service connection for a left shoulder disability based on a finding of no evidence of a chronic disability manifested by left shoulder pain and for anxiety/nervousness based on a finding of no disability.  The Veteran did not appeal that decision, and new and material evidence was not received within a year of that decision that would prevent the claim from becoming final.

The pertinent evidence of record at the time of the November 2006 rating decision included the Veteran's service medical records, the claim for service connection, and VA treatment records which showed no evidence of treatment, diagnosis, or findings of a left shoulder disability or anxiety or nervousness.

The pertinent evidence that has been received since the November 2006 rating decision includes more recent copies of the Veteran's VA treatment records including a November 2009 VA record showing the Veteran's reports of stress due to dealing with the VA claims process.  There is no evidence of a diagnosis, treatment, or other findings referable to the left shoulder.  

The Board finds that the evidence added to the record since the November 2006 rating decision is not new and material.  The Veteran has not provided new evidence indicating that he currently has a left shoulder disability or anxiety/nervousness that is related to active service as he has only submitted statements that were previously considered, or that are cumulative and redundant of evidence previously considered.  No additional evidence showing a current disability of any mental disorder or left shoulder disability with a relationship to service has been received.  The Veteran has not submitted statements from any medical professional showing that he has a current left shoulder disability or diagnosis of a psychiatric disability related to service or a service-connected disability, and the Veteran's own statements are cumulative of those considered at the time of the previous final denial.

Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for anxiety/nervousness is not warranted.

Obstructive Sleep Apnea

An October 2008 rating decision denied service connection for obstructive sleep apnea based on no evidence of sleep apnea in service or a nexus to service.  The Veteran did not appeal that decision, and new and material evidence was not received within a year of that decision that would prevent the claim from becoming final.

The pertinent evidence of record at the time of the October 2008 rating decision included the Veteran's service medical records, the claim for service connection, and VA treatment records which showed treatment for sleep apnea.

The pertinent evidence that has been received since the October 2008 rating decision includes updated copies of the Veteran's VA treatment records showing continued treatment for sleep apnea.  

The Board finds that the evidence added to the record since the October 2008 rating decision is not new and material.  The Veteran has not provided new evidence indicating that he currently has sleep apnea that is related to active service as he has only submitted statements that were previously considered, or that are cumulative and redundant of evidence previously considered.  No additional evidence showing a current disability with a relationship to service has been received.  The Veteran has not submitted statements from any medical professional showing that he has a current diagnosis of obstructive sleep apnea related to service or a service-connected disability, and the Veteran's own statements are cumulative of those considered at the time of the previous final denial.

Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for obstructive sleep apnea is not warranted.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  


Right Foot Toenail Fungus 

The Veteran contends that a right foot toenail fungus disability is the result of service-connected residuals of right foot frostbite.  

After considering the evidence of record, the Board finds that the most persuasive evidence of record shows no diagnosed disability of the right foot toenail.

On VA examination in February 2013, the examiner noted review of the Veterans VA records.  Following physical evaluation and review of radiological reports, the examiner noted no signs or symptoms at that time for the right foot.  However the examiner did note symptomatology for the left foot, to include nail abnormalities. 

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As a lay person, the Veteran is competent to report on that within his personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, he is competent to report on experiencing right foot toenail symptomatology.  However, the Veteran is not competent to provide a diagnosis referable to the underlying pathology of the right foot toenails.  A symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a medical finding of pathology related to the right foot toenail, there is no basis to find a disability or disease for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran has not submitted any objective medical evidence that shows that there is any diagnosed disability of the right foot toenail.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a right foot toenail disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Scars of the Chin and Left Buttock

The Veteran's scars of the chin and left buttock have been assigned a 10 percent rating under Diagnostic Code 7804, effective June 25, 2010.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrants a 10 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating, and five or more scars that are unstable or painful warrants a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Note (1) ( 2015).  If one or more scars are both unstable and painful, an additional 10 percent is added to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (2) ( 2015).  When applicable, scars rated under Diagnostic Codes 7800 to 7802, or 7805 may also receive a rating under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (2) ( 2015).

A September 2010 VA scars examination shows that the Veteran reported itching and pain.  Physical evaluation revealed a 2 centimeter by 1 centimeter scar on the chin that was painful and deep with no inflammation, edema, keloid formation, or skin breakdown.  There was a 5 centimeter by 1.25 centimeter scar on the left gluteal that was painful and deep with no inflammation, edema, keloid formation, or skin breakdown.  The examiner noted the effect on the Veteran's usual occupation and daily activities was pain with sitting. 

With regard to the service-connected scars of the chin and left buttock, the Board finds that the criteria for a disability rating in excess of 10 percent under Diagnostic Code 7804 are not met during the appeal period.  In order to warrant a rating higher than 10 percent based on unstable or painful scars, there would have to be three or more stable or painful scars.  That is not the case here. 

The Board has considered whether a higher rating would be in order under other relevant diagnostic codes.  The rating criteria provide for the rating of disabling effects not provided for in diagnostic codes 7800 through 7804.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).  The Board finds that Diagnostic Codes 7800 (disfigurement of the head, face, or neck), 7801 (scars other than head, face, or neck, that are deep or that cause limited), and 7802 (superficial scars other than head, face, or neck, that do not cause limited motion, and that cover an area of 144 square inches or greater), are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  While the September 2010 VA scars examination report notes that the Veteran had pain with sitting, that functional impairment is considered in the assigned rating, which is assigned based on pain in the scar.  There is no suggestion, either lay or medical, of any additional disabling effects not addressed in the present rating. 

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the skin reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  Here the record shows that the manifestations of the disability are contemplated by the schedular criteria. The symptoms of pain on sitting and itching are contemplated in the assigned schedular rating.  There is no indication that the average industrial impairment from the scars is in excess of that contemplated by the assigned ratings, even in conjunction with other service-connected disabilities.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for an increased disability rating in excess of 10 percent for painful scars.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pes Planus

The Veteran's bilateral pes planus has been assigned a 10 percent rating under Diagnostic Code 5276.  Under Diagnostic Code 5276, bilateral or unilateral moderate flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet warrants a 10 percent rating.  38 CFR § 4.71a, Diagnostic Code 5276 (2015). 

Severe flatfoot, with objective evidence of marked deformity, such as pronation, abduction, or other deformity; pain on manipulation and use accentuated, indication of swelling on use, with characteristic callosities, is rated 20 percent for unilateral disability, and 30 percent for bilateral disability.  38 CFR § 4.71a, Diagnostic Code 5276 (2015).

Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent for unilateral disability, and is rated 50 percent for bilateral disability.  38 CFR § 4.71a, Diagnostic Code 5276 (2015).

A September 2011 VA flat feet examination shows the veteran had pain on use, but denied pain on manipulation of the feet.  There was no swelling on use and no characteristic calluses.  The Veteran's symptoms including pronation, were relieved by orthotics.  The Veteran had tenderness of the plantar surface of both feet.  The Veteran had decreased longitudinal arch height on weight-bearing, with no objective evidence of marked deformity of the foot, no weight-bearing line fall over or medial to the great toe, and no other lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  There was no inward bowing of the Achilles tendon, no marked inward displacement, and no severe spasm of the Achilles tendon.  The examiner noted significant arch pain to palpation.  The Veteran denied use of any assistive devices.  X-rays showed moderate left pes planus and mild right pes planus.  X-ray studies revealed mild degenerative changes of the great big toe bilaterally.  The functional impact was noted as a limitation of standing or walking to less than 30 minutes.

Based on a review of the evidence, the Board finds that a rating in excess of 10 percent for service-connected bilateral pes planus is not warranted.  The September 2013 VA examination report shows findings of pain on use with the use of orthotics to help relieve symptoms.  Further, the examiner noted the pes planus to be mild on the right foot and moderate for the left foot.  There is no evidence of severe flatfoot with marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or any characteristics callosities.  Therefore, the Veteran does not exhibit symptomatology sufficient to warrant an increased rating. 

To the extent the September 2013 VA examiner noted the Veteran had mild degenerative changes of the great toes bilaterally, that disorder is a separate and distinct disorder from pes planus for which the Veteran is not service-connected at this time.  Therefore, that symptomatology has not been considered in reviewing the rating for pes planus.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the foot reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  Here the record shows that the manifestations of the disability are contemplated by the schedular criteria. The symptoms of pain on sitting and itching are contemplated in the assigned schedular rating.  There is no indication that the average industrial impairment from the pes planus is in excess of that contemplated by the assigned ratings, even in conjunction with the other service-connected disabilities.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for pes planus.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been presented and the claim of entitlement to service connection for hypertension is reopened.  To that extent only, the claim is granted.

New and material evidence has not been presented to reopen the claim of entitlement to service connection for a left shoulder disability, and the claim remains denied.

New and material evidence has been presented and the claim of entitlement to service connection for a lumbar spine disability is reopened.  To that extent only, the claim is granted.

New and material evidence has been presented and the claim of entitlement to service connection for a right ankle disability is reopened.  To that extent only, the claim is granted.

New and material evidence has been presented and the claim of entitlement to service connection for cysts is reopened.  To that extent only, the claim is granted.

New and material evidence has not been presented to reopen the claim of entitlement to service connection for anxiety/nervousness, and the claim remains denied.

New and material evidence has been presented and the claim of entitlement to service connection for hearing loss is reopened.  To that extent only, the claim is granted.

New and material evidence has not been presented to reopen the claim of entitlement to service connection for obstructive sleep apnea, and the claim remains denied.

Entitlement to service connection for right foot toenail fungus, to include as secondary to service-connected right foot cold injury residuals is denied.

Entitlement to a rating in excess of 10 percent for scars of the chin and left buttock is denied.

Entitlement to a rating in excess of 10 percent for pes planus is denied.


REMAND

The Board finds that additional development is needed before the remaining claims on appeal are decided.

The Board finds that it is necessary to obtain a VA examination to address etiology of hypertension.  A September 1984 VA examination report shows blood pressure readings of 130/96 and 130/ 100.  The Veteran has not yet been provided a VA examination to address the etiology of any hypertension.  VA must provide an examination when there is competent evidence of a disability, or persistent or recurrent symptoms of a disability, that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  

A remand is necessary to obtain a VA examination to address the etiology of any right ankle disability and lumbar spine disability.  Review of VA treatment records reveals an April 2011 X-ray of the right foot reveals soft tissue structures should be further evaluated clinically and that a plantar spur of os calcis may or may not be symptomatic.  Regarding the lumbar spine, review of VA treatment records shows a December 2012 X-ray with a diagnosis of discogenic degenerative joint disease.  The Veteran has not yet been provided a VA examination to address the etiology of the right ankle disability or lumbar spine disability.  

The Board finds that a remand is necessary to address the etiology of any cysts or residuals of cysts removals.  The post-service record contains extensive records of cyst removals.  As the Veteran has yet to be provided a VA examination with respect to this issue, and there is an indication that the claimed disability is directly related to service, a VA examination addressing service connection is needed.  

Regarding a hearing loss disability, at the time of the November 2006 rating decision, the Veteran had hearing within normal limits.  Since that time, the Veteran reported during VA treatments that he was hard of hearing.  VA must provide an examination when there is competent evidence of a disability, or persistent or recurrent symptoms of a disability, that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  

The Board finds that a remand is necessary to obtain a VA medical opinion to address the etiology of any left foot toenail fungus.  At that time of a February 2013 VA cold injuries examination, it was noted the Veteran had nail abnormalities of the left foot.  Considering the Veteran's current reports of left foot toe fungus and the notation of left foot toe abnormalities on the February 2013 VA examination, the Board finds that a VA examination is needed to determine whether any current left foot toe nail fungus is otherwise related to the service-connected residuals of left foot cold injuries.  

All available VA and non-VA treatment records are obtained.  38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of hypertension.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following information:

(a)  Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by active service?

(b)  Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by a service-connected disability, to specifically include residuals of cold injuries of the feet?

(c)  Is it at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently worsened beyond the natural progress of the disability) by a service-connected disability, to specifically include residuals of cold injuries of the feet?

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right ankle disability and lumbar spine disability.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following information:

(a)  Identify any right ankle disability found on examination or review of the claims file.

(b) Is it at least as likely as not (50 percent or greater probability) that any right ankle disability was caused by or is related to active service?

(c)  Identify any lumbar spine disability found on examination or review of the claims file.

(d)  Is it at least as likely as not (50 percent or greater probability) that a lumbar spine disability was caused by or is related to active service?

4.  Schedule the Veteran for a VA examination to determine the nature and etiology any cysts or residual of cysts removal.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following information:

(a)  Identify any current cysts or residuals of cyst removal found on examination or review of the claims file.

(b)  Is it at least as likely as not (50 percent or greater probability) that a disability resulting in cysts is etiologically related to the Veteran's active service?  The examiner should discuss the significance of any in-service cyst removal and lay testimony regarding symptoms since service.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hearing loss disability.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following information:

Is at least as likely as not (50 percent probability or more) that bilateral hearing loss had its onset in service or within one year of separation from service, was aggravated by service, or is otherwise related to any incident of service, to include exposure to noise during service.  The examiner must consider statements from the Veteran regarding the onset and continuity of symptomatology.  The examiner must not rely solely on the fact that the Veteran's hearing was within normal limits for VA purposes at the time of separation from service, as the basis for any opinion provided.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any fungal infection of the left foot toenails.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following information:

(a)  Identify any fungal infection of the left foot toenails found on examination or review of the claims file.

(b)  Is it at least as likely as not (50 percent probability or greater probability) that any fungal infection of the left foot toenails is etiologically related to the Veteran's active service?

(c)  Is it at least as likely as not (50 percent or greater probability) that any fungal infection of the left foot toenails was caused by a service-connected disability, to specifically include residuals of cold injuries of the left foot?

(d)  Is it at least as likely as not (50 percent or greater probability) that any fungal infection of the left foot toenails has been aggravated (permanently worsened beyond the natural progress of the disability) by a service-connected disability, to specifically include residuals of cold injuries of the left foot?

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


